Decided that where a creditor’s bill shows that an execution has been issued against the real as well as the personal estate of the judgment debtors, and that it has been returned unsatisfied, it is sufficient; where it appears that the defendants resided in the county to which such execution was issued; and that it is not necessary the bill should allege that the judgment was docketed in the county clerk’s office.
That where there is nothing stated in a bill of complaint on the information and belief of the person swearing to the same, it is sufficient for him to swear that the bill is true to the knowledge of the. deponent, except as to the matters which are therein stated to be on his information and belief.
Order of reference modified, and affirmed with costs.